Title: To John Adams from Henry Grand, 31 May 1782
From: Grand, Henry
To: Adams, John



Paris May the 31st. 1782
Sir



Pursuant to Doctor Franklin’s Approbation I have Settled your Account in the only way you could admit of, that is to Say I have given you credit for the sum you ordered to Mr. Dana’s Account
£6857.
3



adding to that the Ballance I owed you on the 10th. of sept of
2557.
16



makes up a sum of
£ 9414.
19



from which there is to be deducted









1st. the £400. making with the charges
Bf 4045.2







    at 53 
£9158.
14.
3
}
9221.
18.
3


2dly. the two payments made to Chavann de la Giraudiere of 31.4  and 32 
63.
4.



I Stant your Debter of
£ 193.
 .
9


which I request Messrs. Fizeaux Grand & ce. to pay you by Bf 86. 9. I shall be happy to hear you approve of all this.
The Wine is not yet all gone, but I hope very Shortly to be able to give you in an Account of what it cleared.
I forbear talking Politicks till fortune of War presents me with a fairer Opportunity, meantime I remain with great Respect sir Your most obt hble st.

Grand


